NUMBER 13-15-00593-CV

                            COURT OF APPEALS

                  THIRTEENTH DISTRICT OF TEXAS

                     CORPUS CHRISTI - EDINBURG

                           IN RE TRACEY W. MURPHY


         On Petition for Writ of Mandamus and Writ of Injunction.


                                       ORDER
                Before Justices Garza, Perkes, and Longoria
                             Order Per Curiam

       Relator, Tracey W. Murphy, proceeding pro se, filed a petition for writ of mandamus

and writ of injunction in the above cause on December 14, 2015. Relator contends that

prison officials have confiscated all of his legal papers pertaining to his previous appeals

and his current appeal, now pending in this Court in our cause number 13-15-00324-CV:

Tracey W. Murphy v. Christopher Pauley, et al., arising from trial court cause number B-

14-1508-CV-C in the 343rd District Court of Bee County, Texas. Relator contends that

he is being denied access to courts and cannot file his brief in the pending appeal without

the confiscated papers and other legal materials.
       Article V, Section 6 of the Texas Constitution specifies the appellate jurisdiction of

the courts of appeals, and states that the courts of appeals "shall have such other

jurisdiction, original and appellate, as may be prescribed by law." TEX. CONST. art. V, § 6

(West, Westlaw through 2015 R.S.). This Court's original jurisdiction is governed by

section 22.221 of the Texas Government Code. See TEX. GOV'T CODE ANN. § 22.221

(West, Westlaw through 2015 R.S.); see also In re Cook, 394 S.W.3d 668, 671 (Tex.

App.—Tyler 2012, orig. proceeding). In pertinent part, this section provides that we may

issue writs of mandamus and "all other writs necessary to enforce the jurisdiction of the

court." See id. § 22.221(a). We have original jurisdiction as necessary to protect our

jurisdiction over a pending appeal. See generally id. § 22.221; In re Richardson, 327
S.W.3d 848, 851 (Tex. App.—Fort Worth 2010, orig. proceeding); In re Phillips, 296
S.W.3d 682, 684 (Tex. App.—El Paso 2009, orig. proceeding); In re Washington, 7
S.W.3d 181, 182 (Tex. App.—Houston [1st Dist.] 1999, orig. proceeding); see also In re

Linder, No. 13-12-00391-CV, 2012 WL 2928263, at *1 (Tex. App.—Corpus Christi June

20, 2012, orig. proceeding) (per curiam) (mem. op.).

       The Court requests that Christopher Pauley, the Office of the Attorney General,

and Jeffrey Catoe, Senior Warden of the George Beto Unit at the Texas Department of

Criminal Justice, or any others whose interest would be directly affected by the relief

sought, file a response to the petition for writ of mandamus on or before the expiration of

ten days from the date of this order. See TEX. R. APP. P. 52.2, 52.4, 52.8.

       IT IS SO ORDERED.

                                                  PER CURIAM

Delivered and filed the
17th day of December, 2015.

                                             2